Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        03-AUG-2021
                                                        11:28 AM
                                                        Dkt. 11 ODAC


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                vs.

                            GABRIEL STAN,
                   Petitioner/Defendant-Appellant


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1CPC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Defendant-Appellant Gabriel Stan’s
Application for Writ of Certiorari filed on June 10, 2021, is
hereby rejected.
          DATED:   Honolulu, Hawaiʻi, August 3, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins